In a proceeding, inter alia, pursuant to CPLR article 78 in the nature of mandamus to compel the County of Nassau, Board of Assessors of Nassau County, and Nassau County Assessment Review Commission to comply with RPTL 1805 (1) and limit the increase in assessments of class I residential real property for tax year 2003/2004, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Winslow, J), dated May 11, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
In light of the Court of Appeals’ recent determination in Matter of O’Shea v County of Nassau (8 NY3d 249 [2007]), the Supreme Court properly determined that the County of Nassau, Board of Assessors of Nassau County, and Nassau County Assessment Review Commission complied with the limitations on increases in assessments set forth in RPTL 1805, as applied to the petitioners’ respective properties for the 2003/2004 tax year.
The petitioners’ remaining contention is without merit. Mastro, J.P, Ritter, Lifson and Dillon, JJ., concur.